Order entered on June 24, 1963, granting the motion of defendant, Siegel, to modify plaintiff’s notice of examination of said defendant to the extent of deleting therefrom Schedule “A” annexed thereto, unanimously reversed on the law and on the facts, with $20 costs and disbursements to plaintiff-appellant, and the motion denied, with $10 costs. The notice of examination of respondent Siegel required the production of books, records and papers set forth in Schedule “A” of the notice. In the first cause of action upon which plaintiff sues recovery is sought of the amount of commercial bribes, allegedly taken by defendant Siegel, in violation of section 439 of the Penal Law, while employed by plaintiff. Schedule “A” annexed to the notice of examination requests the production of records of bank accounts, stock brokerage accounts, income tax returns, safe-deposit boxes, deeds, mortgages or other evidences of interest in real property relating to defendant Siegel, his wife and children during a stated period of time. Under the liberalized rules in respect to depositions before trial as they existed at the time the motion was made, and as now found in article 31 of the Civil Practice Law and Rules, it would appear that, under the circumstances of this case, and considering the type of action involved, that the documents and records called for in Schedule “ A ” are material and necessary to appellant for a proper prosecution of the action and the conduct of an effective examination before trial. The appeal from the order entered on August 13, 1963, denying plaintiff’s motion for reargument, is dismissed, without costs. Settle order on notice fixing a date for the examination to proceed. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.